Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Restrictions
Applicant's election with traverse of Group III (claims 12-20) in the reply filed on 02/08/2021 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search and examine the method claims it would not be an undue burden to search and examine the method claims of Group I and II together with the elected apparatus claims of Group III.  This is not found persuasive because
Group I. Claims 1-8, drawn to a method of collecting and transferring a tissue section sliced from a sample, classified in GO1N 2001/2833. 
Group II. Claims 9-11, drawn to, an automated method for slicing a tissue section from a sample, classified in G01N1/2813 and GO1N 1/06. 
Group III. Claims 12-20, drawn to an apparatus for transferring a tissue section onto a slide, classified in GO1N 1/312, GO1N 2001/002, and G02B21/34.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2018 and 05/29/2019 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 16, dependent on claim 15, recites the limitations “the tissue section”, "the light radiation source", and “the slide holder”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 19, dependent on claim 18, recites “the collecting end”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orfield et al (US Patent No. 9,057,671 B1 published 06/16/2015; hereinafter Orfield).
Regarding claim 12, Orfield teaches an apparatus for transferring a tissue section onto a slide (mount tissue sections, or `specimens`, to slides - column 1 line 22), comprising:
a slide holder (a substrate actuation module 190 - Fig. 1) adapted for holding and moving a slide;

a heat source (a temperature regulating module 180) configured and positioned with respect to the slide holder and bath container to provide heat on the tissue section as it is withdrawn from the bath (temperature-regulating module 180 can be in communication with any arbitrary position in the flow path of the fluid channel 110 to create a localized temperature profile - column 16 lines 29-31).
Regarding claim 13, Orfield teaches the apparatus of claim 12, wherein the heat source is adapted to provide a line of heat on the tissue section (heating module 52 is capable of heating a linear region of a tissue section - Fig. 6A).
Regarding claim 14, Orfield teaches the apparatus of claim 12, wherein the heat source comprises a resistive heat source (wrinkle removal module 50 can comprise a heating element e.g., heating plate, array of heating chips, etc. - column 19 lines 51-53).
Regarding claim 15, Orfield teaches the apparatus of claim 12, wherein the heat source comprises a light radiation source (temperature-regulating element may induce indirect temperature variation … e.g., by air convection or radiant/infrared heating - column 16 lines 34-37).
Regarding claim 16
Regarding claim 17, Orfield teaches the apparatus of claim 16, wherein the heat source further comprises an absorber (substrate 102 - Fig, 19) positioned to absorb direct radiation and prevent direct radiation from reaching the tissue section (heating module 52 heats a substrate 102, which blocks direct radiation from reaching the tissue section 101 - Fig.19).
Regarding claim 18, Orfield teaches the apparatus of claim 12, further comprising a microtome comprising a knife adapted to slice the tissue section from a sample (tissue is embedded in paraffin wax, sliced with a microtome - column 1 line 35); and 
a tissue collector (a glass slide treated with adherents - column 1 line 39) adapted for collecting the tissue section and for movement between the microtome and the slide holder, wherein a collecting end of the tissue collector is adapted for holding an adhesive material (an adhesion force that mounts the section to the substrate- claim 15).
Regarding claim 20, Orfield teaches the apparatus of claim 12, further comprising a controller (system 100 functions to automate processing of sections - column 3 line 28) configured to automate movement and/or operation of the slide holder (configured to facilitate mounting of one or more sections onto a substrate in an automated or semi-automated manner - column 26 lines 23-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield as applied to claim 18 above, and further in view of Zhang et al (US20170328818A1 published 11/16/2017; hereinafter Zhang).
Regarding claim 19, Orfield teaches the apparatus of claim 18.
However, Orfield does not teach that the adhesive material is an adhesive strip, and the apparatus further comprises an adhesive strip dispenser within range of movement of the collecting end of the tissue collector.
Zhang teaches a tissue processing apparatus in which the adhesive material is an adhesive strip (sample tape 154 - paragraph 49), and the apparatus further comprises an adhesive strip dispenser (supply spool 142 – Fig. 3F) within range of movement of the collecting end of the tissue collector (dispensed sample tape 154 is capable of reaching the slide) (tape-sample segment 25 may be transported for application to a glass slide with the specimen segment 24 - paragraph 90 and Fig. 3F). It would be advantageous to cover the tissue slice with a sample tape to protect the sample during transport. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO0066994A2 – teaches a transfer adhesive film layered on top of the tissue sample on a microscope slide
US20030166261A1 - teaches an adhesive matrix strip to secure a tissue sample to a microscope slide
US20160084741A1– teaches a CryoJane Tape Transfer System for moving tissue samples to slides
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797